Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Claim Interpretation:
The limitations “analyzer” in claim 2 interpreted under 35 U.S.C. 112(f) are withdrawn since the claims have been amended to sufficiently recite definite structure and/or no longer meet the 3-prong analysis. See MPEP 2181.
Claim Objection 
Claim objection regarding Claims 1, 3 included in Office Action mailed on 01/24/2022 has been withdrawn per applicant’s amendment filed 04/14/2022.
35 USC § 112
35 USC § 112 rejections regarding Claims 1-11 included in Office Action mailed on 01/24/2022 has been withdrawn per applicant’s amendment to the claim filed 04/14/2022.
35 USC § 102
35 USC § 102 rejections regarding Claims 1, 7-10 included in Office Action mailed on 01/24/2022 has been withdrawn per applicant’s amendment to the claim filed 04/14/2022, consequently, the 35 USC § 103 rejection regarding claim 3 has been withdrawn.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: providing device in claim 1 having structural recitation in [0037].
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Davidson (US 2015/0099926A1) in view of Danisch (US 6563107 B2).
Regarding claim 1, Davidson teaches a flexible tube insertion apparatus comprising a flexible tube having flexibility and configured to be inserted into an object to be inserted (flexible sleeve Fig.4 [0082]);
One or more external force detector disposed on the flexible tube (sensors 411 Fig.4 on sleeve [0082]) configured to detect external forces applied to the flexible tube (such as pressure exerted inside the patient’s lumen during an endoscopic procedure [0015-0022], [0079-82]) when the flexible tube is twisted in at least one direction (forced the tube out of its natural proper shape in at least one direction such as bending or rotating the tube, Fig. 7, 14, [0015-0022] [0079-82]); and
A providing device configured to provide twisting information regarding a twisting direction of the flexible tube (GUI display 700 Fig.7 providing bending information of the tube such as curve, high pressure point etc [0020] [0088]), for releasing a loop section formed in the flexible tube, according to a direction in which the flexible tube is twisted and the detected force of the external force (GUI display 700 providing bending information of the flexible tube as shown in Fig.7, thus also capable of providing twisting information for the flexible tube in a different state such as twisting information when releasing a loop section formed in the flexible tube).
Davidson teaches limitation stated above, however does not disclose the force detector (sensor) configured to detect external forces applied to the flexible tube when the flexible tube is twisted about a central axis of the flexible tube.
Danisch in the art of sensor technology, discloses a suitable sensor configuration which plurality of sensors disposed on specific location configured to measure bending and twisting Col 2:54-67, Col 3:1-8.
It would have been obvious at one of ordinary skill in the art before the effective filing date of the claimed invention to have modify Davidson’s to include sensors taught by Danisch, to measure the external forces applied on a flexible tube when the flexible tube is twisted about a central axis, thus the providing device provides the measured twisting information, because it is advantageous to measure the presence of twisting in elongated flexible member Col 1:37-39.
Regarding claim 7, Davidson and Danisch teaches limitation stated above, Davidson further teaches wherein the one or more external force detector includes sensor (at least one sensor of the plurality of sensors 411 modified by Danisch Fig.4) disposed on a peripheral surface of the flexible tube (sensors 411 disposed on a surface of the sleeve Fig.4) configured to detect the external force; and
processor configured to calculate the force based on the external force (a net of sensors in a matrix provides real time map of pressure put inside lumen which calculates force based on the external force (such as pressure), thus serves as force calculator [0080-85]).

Regarding claim 8, Davidson and Danisch teaches limitation stated above, Davidson further teaches a probe configured to be inserted into the flexible tube (endoscope insertion tube 410 inserting into sleeve Fig.4B),
Wherein the one or more external force detectors comprises:
A sensor disposed on a peripheral surface of the probe and configured to detect the external force (sensors 411 modified, disposed on a surface of the endoscope insertion tube 410 as seen on Fig.4b); and
A processor configured to calculate the force based on the external force (a net of sensors in a matrix provides real time map of pressure put inside lumen which calculates force based on the external force (such as pressure), thus serves as force calculator [0080-85]).

Regarding claim 9, Davidson and Danisch teaches limitation stated above, Davidson further teaches a state detector (sensors 411 Fig.4) configured to detect state information of the flexible tube regarding a state of the flexible tube (such as pressure exerted inside the patient’s lumen during an endoscopic procedure [0015-0022], [0079-82]);
A processor configured to calculate shape information of the flexible tube regarding a shape of the flexible tube along a direction of the central axis of the flexible tube based on state information detected by the state detector (a net of sensors in a matrix provides real time map of pressure put inside lumen which calculates force based on the external force (such as pressure), thus serves as force calculator [0080-85], Fig.7 shows shape information of tube provided by data from the pressure sensors [0088]),
Wherein the shape information of the flexible tube includes position information of the one or more external force detectors (such as color coded curve which represents corresponding pressure exerted [0088]),
And the providing device displays the shape information (GUI 700 Fig.7). 
Regarding claim 10, Davidson and Danisch teaches limitation stated above, Davidson further teaches wherein the one or more external force detector (sensors 411 Fig.4) serves as the state detector and the state calculator (as recited above and [0079-88]).
 

Claim 3 are rejected under 35 U.S.C. 103 as being unpatentable over Davidson, Danisch, further in view of Noonan (2018/0177556 A1).
Regarding claim 3, Davidson and Danisch teaches limitation stated above, Davidson further teaches limitation stated above, and further teaches when the one or more external force detectors are disposed, the external force detectors (sensors 411 Fig.4) are disposed within a range from a distal end section of the flexible tube to a gripped portion of the flexible tube (Fig.4). However, does not teach only one external force detector is disposed. 
Noonan in the art of flexible medical viewing instrument, teaches a suitable alternative arrangement of external force detectors to detecting twisting information of flexible tube of an viewing instrument using force detector, wherein when only one force detector is disposed (sensor A Fig.9A/9B), the force detector is disposed at a position where the external force is applied to the flexible tube [0094].
It would have been obvious at one of ordinary skill in the art before the effective filing date of the claimed invention to have modify Davidson and Danisch, to include the feature of, wherein when only one external force detector is disposed, the external force detector is disposed at a position where the external force is applied to the flexible tube, such as that taught by Noonan, as a suitable alternative arrangement of the force detectors to yield a predictable result of measuring external force applied to medical instrument to provide twisting information of flexible tube of the medical instrument to the surgeon/operator (Noonan [0085-86]).

  
Allowable Subject Matter
Claims 21, 22 allowed.
Claims 2, 4, 5, 6, 11, are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance:
The invention of depending claim 2 recites “comprising an processor comprising hardware, the processor being configured to compare an external force in a counterclockwise direction and an external force in a clockwise direction, which are detected by the one or more external force detectors, with each other when the flexible tube is twisted in the counterclockwise direction and the clockwise direction, respectively, around a central axis of the flexible tube, and output an analysis result, wherein the providing device provides the twisting information regarding the twisting direction of the flexible tube for releasing the loop section formed in the flexible tube according to the analysis result”.
The invention of depending claim 5 recites “wherein the one or more external force detectors calculates the two external forces, which are measured values, and the twisting information includes information instructing the twisting direction of the flexible tube based on a result of a comparison of the two external forces, which are the measured values, in order to eliminate the loop section formed in the flexible tube and to change the flexible tube into a linear state”.
The invention of independent claims 21 recite “a processor comprising hardware, the processor being configured to: compare an external force in a counterclockwise direction and an external force in a clockwise direction, which are detected by the one or more external force detectors, with each other when the flexible tube is twisted in the counterclockwise direction -6-and the clockwise direction, respectively, around a central axis of the flexible tube, and output an analysis result; and provide twisting information regarding a twisting direction of the flexible tube for releasing a loop section formed in the flexible tube based on the comparison.”
The invention of independent claim 22 recites “a processor comprising hardware, the processor being configured to: provide twisting information regarding a twisting direction of the flexible tube for releasing a loop section formed in the flexible tube, according to a direction in which the flexible tube is twisted and the detected external forces; and calculate two external forces, which are measured values, wherein the twisting information includes information instructing the twisting direction of the flexible tube based on a result of a comparison of the two external forces, which are the measured values, in order to eliminate the loop section formed in the flexible tube and to change the flexible tube into a linear state.”
Davidson 2015/0099926A1 and Danisch 6563108B2 teaches flexible tube apparatus including flexible tube, one or more external force detectors on the flexible tube, providing device configure to provide twisting information regarding a twisting direction of the flexible tube, however does not explicitly teach nor suggest “comprising an processor comprising hardware, the processor being configured to compare an external force in a counterclockwise direction and an external force in a clockwise direction, which are detected by the one or more external force detectors, with each other when the flexible tube is twisted in the counterclockwise direction and the clockwise direction, respectively, around a central axis of the flexible tube, and output an analysis result, wherein the providing device provides the twisting information regarding the twisting direction of the flexible tube for releasing the loop section formed in the flexible tube according to the analysis result”;
“wherein the one or more external force detectors calculates the two external foces, which are measured values, and the twisting information includes information instructing the twisting direction of the flexible tube based on a result of a comparison of the two external forces, which are the measured values, in order to eliminate the loop section formed in the flexible tube and to change the flexible tube into a linear state”;
“a processor comprising hardware, the processor being configured to: compare an external force in a counterclockwise direction and an external force in a clockwise direction, which are detected by the one or more external force detectors, with each other when the flexible tube is twisted in the counterclockwise direction -6-and the clockwise direction, respectively, around a central axis of the flexible tube, and output an analysis result; and provide twisting information regarding a twisting direction of the flexible tube for releasing a loop section formed in the flexible tube based on the comparison”;
“a processor comprising hardware, the processor being configured to: provide twisting information regarding a twisting direction of the flexible tube for releasing a loop section formed in the flexible tube, according to a direction in which the flexible tube is twisted and the detected external forces; and calculate two external forces, which are measured values, wherein the twisting information includes information instructing the twisting direction of the flexible tube based on a result of a comparison of the two external forces, which are the measured values, in order to eliminate the loop section formed in the flexible tube and to change the flexible tube into a linear state”.
Further, no other prior art was located that fairly suggested the claimed invention in whole or in part, along with the requisite motivation for combination, to anticipate or render the claimed invention obvious.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINQIAO HUANG whose telephone number is (571)270-1546. The examiner can normally be reached Mon-Thu 0930-1630.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Carey can be reached on (571) 270-7235. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MINQIAO HUANG/Examiner, Art Unit 3795

/MICHAEL J CAREY/Supervisory Patent Examiner, Art Unit 3795